Citation Nr: 1144509	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected PTSD.

3.  Entitlement to an initial compensable rating for service-connected post-operative scarring, status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March and August 2007 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In an April 2009 decision, the Board denied the claims for IBS and sexual dysfunction, among others.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in a November 2010 Memorandum Decision, the Court set aside the Board's decision with regard to these issues only and remanded the matters to the Board for readjudication.  

In an August 2011 notice of disagreement (NOD), the Veteran's representative raised a claim for an additional temporary 100 percent evaluation for convalescence following surgery and treatment of the infection of the CABG incision under 38 C.F.R. § 4.30.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.







REMAND

1.  Entitlement to service connection for IBS, to include as secondary to service-connected PTSD.

2.  Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected PTSD.

The November 2010 Memorandum Decision stated that the Board should have sought clarification from the February 2007 VA examiner with regard to the website printout entitled "How Stress Triggers IBS" which the Veteran submitted in December 2006 because it is contrary to the examiner's conclusion.  Additionally, the Decision found that the Board did not evaluate medical treatise evidence, which had been provided to the Board by the Veteran in the form of three citations of articles purportedly relating PTSD and sexual dysfunction.  

In his most recent correspondence received in October 2011, the Veteran and his representative provided copies of the literature they feel relates his claims for IBS and sexual dysfunction to his service-connected PTSD.  Attached to the correspondence was an article submitted in support of the claim for IBS, three articles in support of the claim for sexual dysfunction, and two articles in support of the contention that the Veteran's medication for his PTSD causes or aggravates his sexual dysfunction.  

The Board concludes that a remand for new VA examinations that address the articles that the Veteran submitted is necessary.  

3.  Entitlement to an initial compensable rating for service-connected post-operative scarring, status post coronary artery bypass graft.

A May 2011 rating decision granted service connection for post-operative scarring, status post coronary artery bypass graft.  A non-compensable rating was assigned effective September 25, 2007.  In August 2011, a NOD with regard to the rating assigned was received.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issue of entitlement to an initial compensable rating for service-connected post-operative scarring, status post coronary artery bypass graft is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his claim for IBS, to include as secondary to service-connected PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA records, and medical articles, the examiner should opine as to the relationship, if any, between the Veteran's service-connected PTSD and his IBS.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether IBS was either (a) proximately caused by or (b) proximately aggravated by his service-connected PTSD.  The examiner must specifically consider and address the two articles that the Veteran submitted in December 2006 from www.irritablebowelsyndrome.us/causes.htm "How stress triggers IBS" and the most recent article submitted in October 2011 written by Kathleen Kendall-Tackett.

2.  Schedule the Veteran for a VA examination to evaluate his claim for sexual dysfunction, to include as secondary to service-connected PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA records, and medical articles, the examiner should opine as to the relationship, if any, between the Veteran's service-connected PTSD and his sexual dysfunction.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether sexual dysfunction was either (a) proximately caused by or (b) proximately aggravated by his service-connected PTSD.  The examiner should also address whether sexual dysfunction was either (a) proximately caused by or (b) proximately aggravated by the medication the Veteran is taking for his PTSD, specifically Lorazepam.

The examiner must specifically consider and address the five articles that the Veteran submitted in October 2011; "Sexual Dysfunction in Combat Veterans with PTSD," "Sexual Dysfunction in Male PTSD Patients," "Preliminary Evaluation of Sexual Problems in Combat Veterans with PTSD," "Sexual Dysfunction Related to Alprazolam," and "Management of and Counseling for Psychotropic Drug-Induced Sexual Dysfunction."

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the claims for entitlement to service connection for IBS and sexual dysfunction, to include as secondary to service-connected PTSD, should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

5.  An SOC, containing all applicable laws and regulations, on the issue of entitlement to an initial compensable rating for service-connected post-operative scarring, status post coronary artery bypass graft must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




